UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-7050



GLENN A. FROEMAN,

                                             Petitioner - Appellant,

          versus

WARDEN, Baltimore County Detention Center,
Towson; J. JOSEPH CURRAN, JR., Attorney Gen-
eral of the State of Maryland; LILA NOBEL,
Division of Parole and Probation; W. ROLAND
KNAPP, Director,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-96-
559-L)


Submitted:   August 13, 1996               Decided:   August 30, 1996

Before HALL, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Glenn A. Froeman, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Tarra R. DeShields-Minnis, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Froeman appeals from the district court's marginal order deny-

ing his motion for injunctive relief. We dismiss.

     The district court properly denied injunctive relief. Federal

courts may not award declaratory or injunctive relief that would

affect pending state criminal proceedings absent extraordinary
circumstances involving federally protected rights. Younger v.
Harris, 401 U.S. 37, 41 (1971). The record shows that Froeman was

still seeking relief in the state appellate courts when the dis-

trict court denied his motions for injunctive relief. See Huffman

v. Pursue, Ltd., 420 U.S. 592, 608 (1975). Furthermore, there are

no extenuating circumstances in this case entitling Froeman to

injunctive relief.

     We deny a certificate of appealability and dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2